Citation Nr: 1018069	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  05-22 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for service-connected 
posttraumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel






INTRODUCTION

The Veteran served on active military duty from November 1963 
to November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Columbia, South Carolina which in pertinent part, granted an 
increased evaluation of 30 percent, effective from November 
2003, for PTSD.  Due to the Veteran's residence, his claims 
file remains under the jurisdiction of the RO in Montgomery, 
Alabama.  During the current appeal, and specifically by a 
May 2005 decision, the Montgomery RO granted an increased 
evaluation of 50 percent, effective from November 2003 for 
this disability.

This appeal was previously before the Board in April 2008 
when the Board denied the Veteran's claim for a disability 
rating in excess of 50 percent for service-connected PTSD.  
By order dated in June 2009, the United States Court of 
Appeals for Veterans Claims (Court) vacated the Board's 
decision and remanded the appeal to the Board in accordance 
with a Joint Motion for Remand, filed by both parties in the 
case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record shows the Veteran was last examined for VA 
purposes in connection with his increased rating claim in 
March 2004, over 6 years ago.  Accordingly, the Board finds 
that a more current evaluation should be conducted to 
ascertain the current nature, extent and severity of his 
service-connected PTSD.

Additionally, it appears the Veteran receives regular care at 
the Anniston/Oxford VA Clinic in Alabama.  Updated treatment 
records should be obtained. 
Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain copies of the 
Veteran's updated treatment records at 
the Anniston/Oxford VA Clinic dated 
since April 2007.  All attempts to 
obtain these records and any negative 
response should be fully documented in 
the claims file.

2.	The Veteran should be scheduled for an 
appropriate VA examination to determine 
the current nature, extent and severity 
of his service-connected PTSD.  The 
examiner should review the claims file 
in conjunction with the examination, 
and such review should be noted in the 
examination report.  The examiner is 
asked to identify the symptoms of PTSD 
the Veteran manifests, set forth a GAF 
score with an explanation of the score, 
and specifically address the effect of 
the Veteran's PTSD on his ability to 
obtain and maintain gainful employment.  
A complete rationale should be provided 
for all opinions expressed.

3.	After completing the requested actions, 
the RO should readjudicate the claims.  
If the benefits sought on appeal remain 
denied, the RO should furnish to the 
Veteran and his representative an 
appropriate supplemental statement of 
the case, and afford them the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


